Citation Nr: 0929533	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left leg disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The Veteran also appealed the issue of entitlement to service 
connection for pseudofolliculitis barbae, which a June 2006 
rating decision denied.  A statement of the case was issued 
in November 2006.  There is no indication in the claims file 
that he did not receive the statement of the case, or any 
evidence the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a substantive appeal in response to the statement 
of the case.  Thus, that issue is not before the Board and 
will not be discussed in the action below.  See 38 C.F.R. 
§ 20.200 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was scheduled for a Compensation and Pension 
examination in May 2008 for which he failed to report.  
Although he conceded at the hearing that it was mailed to his 
correct mailing address, he insisted he never received it.  
He also noted that he wrote the RO and advised he never 
received the notice.  See Transcript, p.10.  The claims file 
does not contain the letter the Veteran states he wrote.  In 
any event, he advised the undersigned that he would report 
for an examination if necessary.

In as much as the Veteran received extensive in-service 
treatment for the disorder for which he has claimed service 
connection, and the Board considers the current information 
of record inadequate to make an informed decision.  
Therefore, a remand is in order for an examination.  See 
38 C.F.R. § 3.159(c)(4).  

The Board further notes that the record was held open for 45 
days following the April 2009 hearing for the Veteran to 
submit additional evidence for which he did not waive initial 
RO review and consideration.  No additional evidence was 
received.  While this case is on remand he may submit 
additional evidence to the AMC/RO.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated his left leg disorder since January 
1982.  After the Veteran has signed the 
appropriate releases, any records extant 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above is complete, the 
veteran should be afforded a VA examination 
by an appropriate examiner to determine the 
etiology of his current lower left leg 
disorder.  The claims folder should be made 
available to the examiner for review as 
part of the examination.
Ask the examiner to opine whether there is 
at least a 50-50 probability that any 
current lower leg disorder is causally 
related to the disorder documented in the 
service treatment records.  Request the 
examiner to fully explain the basis or 
rationale for any opinion rendered.

Should the examiner determine the Veteran 
had a left leg disorder prior to entering 
active service, ask the examiner to opine 
whether there is at least a 50-50 
probability the Veteran's active service 
aggravated it-that is, permanently 
worsened it.  The basis for any opinion 
rendered should be provided.

The examiner is advised that, the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  The AMC/RO shall advise the Veteran 
that it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative, if any, a  supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

